DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2020 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/068,680, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, No support in the prior application for a disposable cartridge with sealed opening and a pierceable tip.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,651,197 to Levy et al. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to remove limitations from the ‘197 claims such as a triple washed construction or cartridge weight if such limitations were not desired since it has been held that omission of an element and its function is obvious if the function of the element is not desired. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter.1989).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


7, 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0226845 to de la Serna in view of US Patent No. 3,791,424 to Strople et al. (Strople).
Regarding claim 7, de la Serna discloses a disposable cartridge (10) filled with compressed gas, the cartridge having an elongate generally cylindrical body (12) with an interior chamber, the cartridge sealed with a pierceable tip (14).  De la Serna does not teach the compressed gas to be sterile.  However, Strople discloses that it was known in the art to fill gas cartridges with sterile medical gas.  One of ordinary skill in the art would have found it obvious to substitute the compressed gas of de la Serna with sterile compressed gas as suggested by Strople in order to have a pure and clean concentration of the gas.
Regarding claim 14, de la Serna further discloses the tip being a thin foil (16) securely sealed over an opening of the cartridge (Fig 2).

Claim 7, 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 5,485,936 to Sato in view of Strople.
Regarding claim 7, Sato discloses a disposable cartridge (Fig 1) filled with compressed gas, the cartridge having an elongate generally cylindrical body (7) with an interior chamber, the cartridge sealed with a pierceable tip (4).  Sato does not teach the compressed gas to be sterile.  However, Strople discloses that it was known in the art to fill gas cartridges with sterile medical gas.  One of ordinary skill in the art would have found it obvious to substitute the compressed gas of Sato with sterile compressed gas as suggested by Strople in order to have a pure and clean concentration of the gas.
Regarding claim 14, Sato further discloses the tip being a thin foil (4) securely sealed over an opening of the cartridge (Fig 2).


Claim 7-8, 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 3,791,424 to Strople et al. (Strople) in view of US Patent No. 6,378,570 to Shipachev et al. (Shipachev).
Regarding claim 7, Strople discloses a disposable cartridge (10) filled with compressed sterile medical gas, the cartridge having an elongate generally cylindrical body with an interior chamber.  Strople does not teach the cartridge sealed with a pierceable tip.  However, Shipachev discloses a gas cartridge (Fig 1) and in particular discloses the cartridge having an opening sealed with a pierceable tip (7, Fig 4, 6).  One of ordinary skill in the art would have found it obvious to seal the cartridges of Strople with a pierceable tip as suggested by Shipachev in order to seal off the gas in the cartridge when removed for individual use. Furthermore, since the prior art has the structure of the cartridge as recited, then it can be manufactured by the process as recited.
Regarding claim 8, Strople further discloses body (10) being inwardly tapered proximate one end and joined to a reduced diameter and generally cylindrical lead end portion having an opening connected to interior chamber.
Regarding claim 14, the modified Strople further teaches the tip being a thin foil securely sealed over an opening of the cartridge (Fig 4).

Claim 9-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strople in view of Shipachev and US Patent No. 4,854,343 to Rilett.
Regarding claim 9, the modified Strople teaches the cartridge of claim 8 except for a thread encircling the end portion.  However, Rilett discloses cartridge (Fig 1) with an end portion having a thread (29) for attachment to a cap (Fig 2).  One of ordinary skill in the art would have 
Regarding claim 10, the modified Strople teaches the cartridge of claim 9 but does not teach the recited length of the thread.  However, one of ordinary skill in the art would have found it obvious to optimize the thread length in order to adapt to the size of the container and a cap.
Regarding claim 11, the modified Strople teaches the cartridge according to claim 7 but does not teach the cylindrical body made of triple washed aluminum construction.  However, Rilett further discloses that it was known in the art to manufacture gas cartridges out of aluminum (col. 3, ll. 63-65) and one of ordinary skill in the art would have found it obvious to also manufacture the Strople containers out of aluminum in order to have the desired strength.  Note that product by process limitations are given little patentable weight and so long as the prior art has the structure as recited, then it can be made by the process as recited, in the instant case, the aluminum can be tripled washed.

Claim 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Strople in view of Shipachev and US Patent No. 6,843,388 to Hollars.
Regarding claim 12-13, Strople further discloses the gas being a medical respiratory gas (col. 1, ll. 15-20) but does not explicitly teach the gas to be carbon dioxide.  However, Hollars discloses compressed gas cartridge (Fig 4a) containing carbon dioxide.  One of ordinary skill in the art would have found it obvious to choose carbon dioxide as the gas in the cartridge for medical purposes since carbon dioxide is a respiratory gas.

Response to Arguments
12/1/2020 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the double patenting rejection.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, de la Serna and Sato discloses gas cylinders for various applications.  De la Serna explicitly discloses such cylinders were known to also inject a desired dose of a chosen medicament (€0005).  If it was desired to inject a clean and sterile gas for such applications that required sterility, then would one of ordinary skill in the art would have found it obvious to use a sterile gas inside the compressed gas cylinders.  Applicant states that “Sato intends to use the disclosed device for washing or cooling of an electronic circuit.” If this was so, then why wouldn’t one of ordinary skill in the art want the gas in the Sato cylinder to be clean and sterile?  And since de la Serna discloses the device for whipping cream which is intended to be ingested, why wouldn’t one of ordinary skill in the art want the gas to be clean and sterile?  Applicant argues that there is no reason for de la Serna or Sato to have a need for a sterile gas but the various applications that are listed by both de la Serna and Sato would find a clean gas to better achieve their repurposes.
In response to applicant's argument that Strople is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, de la Serna, Sato, and Strople are directed to cylinders for holding gas.  Examiner .
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Shipachev discloses the use of a piercable tip to close gas cylinders with a valve (3).  One of ordinary skill in the art would have found it obvious to utilize a pierceable tip to close the gas cylinders of Strople after the gas cylinder of Strople is separated.  Applicant argues that it would not be obvious to replace the valve of Strople with the tip closure of Shipachev.  However, the proposed modification does not remove any valves as applicant argues.  Shipachev discloses the use of the tip with a valve and thus no such medication of removing the Strople valves has been made.
In response to applicant's argument that Strople and Rilett are structuraly and functionally distinct, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
It is noted that applicant does not provide any arguments regarding the term “triple washed construction” but instead points to arguments made in another application.  However, the instant application is different as well as the claims and thus, the rejection made also different.  Examiner is not sure how the arguments in another application can apply to the instant application.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/Examiner, Art Unit 3735